DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on March 22, 2022. Claims 1 and 8 are amended. Claims 5-6, and 9 are canceled. Claims 11-12 are newly added.
Claims 1-4, 7-8, and 10-12 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 
Response to Arguments
Applicant's arguments filed on 03/22/2022 regarding 35 USC 103(a) type rejections for claims 1-4, 7-8, and 10-12 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su (Registration No. 69,761) on 06/16/2022.
The application has been amended as follows: 
Claim 1 (Currently amended) A contact system comprising:
a processor configured to:
disclose and manage ID information for specifying a user to a third party;
give priorities to respective pieces of contact information of the user of a plurality of contact tools, and manage the respective pieces of contact information in a private manner to the third party;
receive a contact request designating the ID information as a contact destination from the third party;
select contact information to be used, from the respective pieces of contact information of the user according to the received ID information, based on the priorities and an availability of the user; and
relay contact by the corresponding contact tool, by using the selected contact information,
wherein the processor manages a priority for each of a plurality of modes set by the user, and receives a mode change from the user,
wherein the plurality of contact tools includes an immediate type contact tool and a send type contact tool, [[and]]
wherein the plurality of modes includes a mode in which the priority of the contact information in the immediate type contact tool is enhanced, and a mode in which the priority of the contact information in the send type contact tool is enhanced[[.]], and
wherein the plurality of modes comprises a normal mode, a contact mode and a send type mode, wherein 
	in the normal mode, the priority of the send type contact tool is set high, and the priority of the immediate type contact tool is set low,
	in the contact mode, the priority is set to receive a contact by the immediate type contact tool, and giving priority to receive the contact by a next send type contact tool promptly, and
	in the send type mode, in response to the contact request from the third party, the user is contacted only by the send type contact tool in response to the contact request from the third party, and is not contacted by the immediate type contact tool.
Claim 2 (Previously Presented) 
Claims 5-6 (Cancelled) 
Claim 7 (Previously Presented) The contact system according to claim 1,
wherein in a case where the relaying of the contact using certain contact information selected by the processor is not available, the processor relays a contact using next contact information selected by the processor.
Claim 8 (Currently amended) A non-transitory computer readable medium storing a contact program causing a computer to:
disclose and manage ID information for specifying a user to a third party;
give priorities to respective pieces of contact information of the user of a plurality of contact tools, and manage the respective pieces of contact information in a private manner to the third party;
receive a contact request designating the ID information as a contact destination from the third party;
select contact information to be used, from the respective pieces of contact information of the user according to the received ID information, based on the priorities and an availability of the user; and
relay the contact by the corresponding contact tool using the selected contact information,
wherein the computer manages a priority for each of a plurality of modes set by the user, and receives a mode change from the user,
wherein the plurality of contact tools includes an immediate type contact tool and a send type contact tool, [[and]]
wherein the plurality of modes includes a mode in which the priority of the contact information in the immediate type contact tool is enhanced, and a mode in which the priority of the contact information in the send type contact tool is enhanced[[.]], and 
wherein the plurality of modes comprises a normal mode, a contact mode and a send type mode, wherein 
	in the normal mode, the priority of the send type contact tool is set high, and the priority of the immediate type contact tool is set low,
	in the contact mode, the priority is set to receive a contact by the immediate type contact tool, and giving priority to receive the contact by a next send type contact tool promptly, and
	in the send type mode, in response to the contact request from the third party, the user is contacted only by the send type contact tool in response to the contact request from the third party, and is not contacted by the immediate type contact tool.
Claim 9 (Canceled)
Claim 10 (Previously Presented) 
Claims 11-12 (Cancelled)
REASONS FOR ALLOWANCE
Claims 1-4, 7-8, and 10 are allowed.  
The prior art of record, Kirchmeier ‘088, Paranjape ‘968, Michaelis ‘326, fail to teach or fairly suggest, the limitation of select contact information to be used, from the respective pieces of contact information of the user according to the received ID information, based on the priorities and an availability of the user; and relay the contact by the corresponding contact tool using the selected contact information, wherein the computer manages a priority for each of a plurality of modes set by the user, and receives a mode change from the user, wherein the plurality of contact tools includes an immediate type contact tool and a send type contact tool, wherein the plurality of modes includes a mode in which the priority of the contact information in the immediate type contact tool is enhanced, and a mode in which the priority of the contact information in the send type contact tool is enhanced, and wherein the plurality of modes comprises a normal mode, a contact mode and a send type mode, wherein in the normal mode, the priority of the send type contact tool is set high, and the priority of the immediate type contact tool is set low, in the contact mode, the priority is set to receive a contact by the immediate type contact tool, and giving priority to receive the contact by a next send type contact tool promptly, and in the send type mode, in response to the contact request from the third party, the user is contacted only by the send type contact tool in response to the contact request from the third party, and is not contacted by the immediate type contact tool, in the specific manner and combinations recited in claims 1-4, 7-8, and 10.
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of select contact information to be used, from the respective pieces of contact information of the user according to the received ID information, based on the priorities and an availability of the user; and relay the contact by the corresponding contact tool using the selected contact information, wherein the computer manages a priority for each of a plurality of modes set by the user, and receives a mode change from the user, wherein the plurality of contact tools includes an immediate type contact tool and a send type contact tool, wherein the plurality of modes includes a mode in which the priority of the contact information in the immediate type contact tool is enhanced, and a mode in which the priority of the contact information in the send type contact tool is enhanced, and wherein the plurality of modes comprises a normal mode, a contact mode and a send type mode, wherein in the normal mode, the priority of the send type contact tool is set high, and the priority of the immediate type contact tool is set low, in the contact mode, the priority is set to receive a contact by the immediate type contact tool, and giving priority to receive the contact by a next send type contact tool promptly, and in the send type mode, in response to the contact request from the third party, the user is contacted only by the send type contact tool in response to the contact request from the third party, and is not contacted by the immediate type contact tool, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455